Motion to amend the order and decision of this court (6 A D 2d 710). Motion referred to the court which rendered the decision. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. Motion granted to the extent of amending the decision handed down May 19, 1958 by striking the last sentence therefrom and by substituting therefor “ Under the circumstances, the action brought by respondent, insofar as it seeks to recover $54,026.01, the net amount in controversy between the parties, should be stayed, pending the determination of the arbitration.” Present — Nolan, P. J., Wenzel, Beldoek, Hallinan-and Kleinfeld, JJ.